DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-5 of the remarks, filed 04/14/2022, with respect to claims 1-7 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1-7 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither shows nor suggests the combination of structural elements comprising a laminate of an antiferromagnetic layer and a fixed magnetic layer, wherein: the antiferromagnetic layer is composed of a PtCr layer consisting of Pt and Cr and an XMn layer (where X is Pt or Ir); the XMn layer is in contact with the fixed magnetic layer; and the fixed magnetic layer comprises one of iron, cobalt, a cobalt-iron alloy, or a nickel-iron alloy.
Claims 3-15 depend from allowed claim 1 and are therefore also allowed.
With respect to claim 2, the prior art of record neither shows nor suggests the combination of structural elements comprising a laminate of an antiferromagnetic layer and a fixed magnetic layer, wherein: the antiferromagnetic layer is composed of a PtCr layer consisting of Pt and Cr and an XMn layer (where X is Pt or Ir); the XMn layer is in contact with the fixed magnetic layer; the fixed magnetic layer has a self-pinned structure composed of a laminate of a first magnetic layer, an intermediate layer, and a second magnetic layer; and the first magnetic layer and the second magnetic layer are comprised of one of iron, cobalt, a cobalt-iron alloy, or a nickel-iron alloy.
Claims 16-20 depend from allowed claim 2 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2003/0063415 discloses an exchange coupling film having improved wettability of seed 
layer.
US PUB 2001/0043986 discloses a method of producing exchange coupling film and method of 
producing magnetoresistive sensor by using exchange coupling.

US PUB 2018/0090256 discloses a laminated electronic component comprises coil that is formed 
in laminated body, where end portion is electrically connected to external terminal that is 
disposed on bottom surface of laminated body and electrode is disposed on side surface.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858